Title: From George Washington to Benjamin Lincoln, 8 November 1780
From: Washington, George
To: Lincoln, Benjamin


                        
                            My dear Sir;
                            Hd Qrs Passaic Falls 8th Novr 1780
                        
                        I have now the pleasure to congratulate you upon your exchange. The certificate of it will be transmitted to
                            you by the Commissary of Prisoners—Majr Bailey and Jackson are also exchanged.
                        I do not mean by this notice to hasten your return to the Army, for that alas! is upon the eve of its annual dissolution & consequently of the Enemys advantages—I am of opinion that your
                            influence, and exertion in procuring the State’s quota of Troops for the War—providing funds for the subsistence of
                            them—Magazines—&ca will be of infinite more importance in your own State this winter than it can be to become a
                            mere spectator, or fellow sufferer of hunger & cold (from a scantiness of Provision and Cloathing) which I expect
                            the small remains of our Army will have to encounter in a very short time—and more than probably to contend with them
                            during the winter.
                        But at the same time I give this as an opinion I leave you at full liberty to pursue the best of your
                            inclination and Judgment—being very sincerely Dr Sir Yr Affecte & Obedt Servt
                        
                            Go: Washington
                        
                    